Citation Nr: 0705897	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  05-22 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to February 1969.  This appeal is from an April 
2004 rating decision of the Indianapolis, Indiana, Department 
of Veterans Affairs (VA) Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran contends that he has PTSD as a result of events 
he experienced during his service in the Navy in Vietnam in 
1967 and 1968.  He provided testimony at a hearing before the 
undersigned in March 2006.  Subsequently, his attorney 
submitted (with a waiver of RO consideration) a document 
indicating that the U.S.S. Duluth was awarded the Meritorious 
Unit Commendation for the period from May 28 to November 15, 
1967, in connection with operations against enemy aggressor 
forces in the Republic of Vietnam.  The attorney alleges that 
this document provides proof that the veteran engaged in 
combat.  Review of the document appears to show that the 
vessel provided a combat support role, but the award neither 
establishes nor excludes the possibility that the ship itself 
was in combat.  Further verification is necessary.  

The veteran has testified about an incident on the first or 
second day of the Tet offensive in January 1968 when his 
assault craft was engaged in a supply mission on the Hue 
River and an ammunition dump exploded nearby causing many 
casualties.  He has also described an incident that same day 
in which a Chief Petty Officer on the U.S.S. Duluth lost an 
arm and the veteran assisted in rendering first aid to the 
wounded man.  These incidents appear to be ones capable of 
verification.  Furthermore, if they are verified, or it is 
otherwise established that the veteran engaged in combat, an 
examination to determine whether a verified stressor caused 
the veteran to acquire PTSD would be indicated.
Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the National Archives 
and Records Administration (NARA) and request 
that it provide copies of the deck logs for the 
U.S.S. Duluth for the period between January 
and February 1968.

2.  The RO should prepare a letter asking the 
U.S. Army and Joint Services Records Research 
Center (JSRRC) to provide any available 
information that might corroborate the 
veteran's alleged stressor(s) in- service, 
particularly those summarized above involving 
the ammunition dump on the Hue River.  Request 
that JSRRC attempt to verify both that the 
event occurred and that the veteran's vessel 
was at that location at the time.

3.  Following the above, the RO must 
specifically render a finding as to whether the 
veteran "engaged in combat with the enemy."  If 
it is determined he did not, the RO must render 
a further determination as to whether he was 
exposed to a stressor(s) in service, and if so, 
what was the nature of the specific stressor or 
stressors.  In reaching this determination, the 
RO should address any credibility questions 
raised by the record.  These determinations 
must be stated in writing for the record. 

4.  If it is determined that the veteran was 
exposed to a stressor(s) in service, the RO 
should arrange for the veteran to be examined 
by a psychiatrist at the VAMC in Indianapolis 
to determine whether he has PTSD resulting from 
exposure to such stressor event(s).  
Specifically, the examination should be 
conducted by someone other than Drs. Vasily or 
DeStefano.  The RO must advise the examiner 
what, if any, stressor(s) it has determined to 
be established by the record (and the examiner 
may only consider such stressor(s) as the 
precipitating event(s) in service for any 
diagnosis of PTSD.  
The veteran's claims folder must be available 
to, and reviewed by, the examiner in 
conjunction with the examination.  In preparing 
the report of the examination, the psychiatrist 
should:  (1) Discuss the sufficiency of the 
identified stressor(s) to produce PTSD; (2) If 
PTSD is diagnosed, discuss the signs and 
symptoms which support such diagnosis under 
DSM-IV; and (3) If PTSD is not diagnosed, 
discuss what is lacking to establish such 
diagnosis.  

5.  The RO should then re-adjudicate the claim.  
If it remains denied, the RO should issue an 
appropriate SSOC and give the veteran and his 
representative the opportunity to respond.  The 
case should then be returned to the Board, if 
in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


